Citation Nr: 1506054	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (ROs) in Seattle, Washington.  That rating decision, in pertinent part, granted service connection for bilateral hearing loss (noncompensable rating).  

In August 2014 the Veteran testified before the undersigned by videoconference hearing.  The record was held open for 30 days to allow for the Veteran to submit additional evidence.  Other than a hearing test from 2006, the no additional evidence was received.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA audiological examination in December 2013; however, the results were reported as invalid.  At his August 2014 Board hearing, the Veteran indicated that he was scheduled for another VA audiological examination in the next few weeks.  The record was left open for 30 days following the hearing in order for the results of that examination to be obtained.  However, no such examination report has yet been associated with the claim file, either paper or electronic.  The record of that examination, if it was conducted, is necessary in order to properly adjudicate the Veteran's claim.  If the examination was not conducted, or if the results of the examination are deemed invalid, another examination must be scheduled.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the report of VA audiological testing of the Veteran conducted in September 2014.  If no such examination was conducted, or if the results of the examination were not valid for ratings purposes, that information must be noted in the record.

2.  If no record of VA audiological testing of the Veteran in September 2014 is found, or if such testing resulted in invalid readings, then schedule the Veteran for a VA audiology examination to determine the current severity of his hearing loss.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All required testing is to be accomplished.

In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's bilateral hearing loss, including the extent to which his hearing loss decreases his functioning in terms of performing his daily activities, as well as the impact of the hearing loss on his occupational functioning.

A complete rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




